J-S53005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HENRY RESTO COLON                          :
                                               :
                       Appellant               :   No. 542 EDA 2020

      Appeal from the Judgment of Sentence Entered September 16, 2019
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0001046-2018



BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 31, 2021

        Appellant, Henry Resto Colon, appeals from the judgment of sentence

entered September 16, 2019, following his conviction by a jury of attempted

homicide, aggravated assault, robbery, and burglary. We affirm.

        The facts of the crime are as follows: Allentown Police Officer Andrew

Bloomberg responded to a call at 389 North Bradford Street, Allentown,

Pennsylvania, at approximately 8:00 a.m. on October 31, 2017, and was the

first officer to arrive on the scene. N.T., 7/30/19, at 10. Upon arrival, people

on the street were pointing at the residence and screaming, a situation he

described as “chaotic.” Id. When Officer Bloomberg entered the residence,

he saw a male, later identified as Matilde Malave Arvelo (“the victim”), lying

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53005-20


on the kitchen floor in a pool of blood. Id. at 10, 21. The victim had a large

gaping wound to his abdomen with intestines protruding, as well as a wound

to his neck. Id. at 10–11. Shortly thereafter, emergency medical services

arrived. Id. at 11. Because both medics were needed to attend to the victim,

Officer Bloomberg drove the ambulance to the hospital. Id. at 11, 15.

      As   described    by   St.   Luke    Hospital   Physician’s     Assistant

John D’Allessandro, upon the victim’s arrival at the hospital, doctors

determined that his bowel had been lacerated, he had been stabbed in the

neck, and surgery was required.      N.T., 7/30/19, at 18, 23.      The victim

remained hospitalized for three weeks, until November 22, 2017. Id. at 24.

      Officer Bloomberg described the kitchen where the victim was found.

There was a large amount of blood on the floor as well as blood smeared on

numerous items around the kitchen, such as the refrigerator and stove. N.T.,

7/30/19, at 43.   A garbage can was knocked down with the lid off, and

household garbage was strewn around the kitchen. Id. at 43–44. Pieces of

a broken coffee pot were also found in the kitchen. Id. at 46. A charger for

a cellular telephone was plugged into the wall, but no telephone fitting the

charger was found on the victim’s person or in his home. Id. at 45.

      Allentown Police Detective Raymond Ferraro also responded to the

scene, and he was the lead investigator. N.T., 7/31/19, at 204. The victim’s

relatives provided the detective with the victim’s cell phone number. Id. at

205. With that information, Detective Ferraro received approval to “ping” the


                                    -2-
J-S53005-20


telephone to determine its general location. Id. Eventually, the victim’s cell

phone was recovered from a black garbage bag inside a dumpster that was

located on the northeast corner of Pioneer and Washington Streets in

Allentown, which was one-half block from Appellant’s residence.          N.T.,

7/30/19, at 29–31, 55; N.T. 7/31/19, at 215. Police also recovered bloody

clothing, a yellow hand towel, household trash, a pair of Levi jeans with the

victim’s cellular telephone in one of the pockets and pieces of broken glass

from a broken coffee pot in the other pocket. N.T., 7/30/19, at 52–70.

     Appellant’s fingerprints were lifted from some of the household trash

found in the garbage bag. N.T., 7/30/19, at 73, 81; N.T., 7/31/19, at 125.

Appellant’s DNA was found on the yellow hand towel, a hoodie, and

sweatpants, all of which were found inside the garbage bag with the victim’s

cell phone. N.T., 7/31/19, at 125, 182–186.

     Wendy Christman, the victim’s daughter-in-law, testified that the victim

always wore a necklace with his deceased wife’s wedding ring attached. N.T.,

7/31/19, at 129, 136–137. When the victim was found by police, he was not

wearing this necklace, and it was never found. Id. at 137.

     The procedural history is as follows.       Appellant was arrested on

December 1, 2017.      Following a jury trial, Appellant was convicted of




                                    -3-
J-S53005-20


attempted homicide, aggravated assault, robbery, and burglary.1 Following a

presentence investigation (“PSI”), the trial court sentenced Appellant on

September 16, 2019:

       to an aggregate term of 25 to 60 years in a State Correctional
       Institut[ion]. On September 26, 2019, [Appellant] filed a timely
       Post-Sentence Motion challenging the sufficiency and weight of
       the evidence, alleging a violation of [the] ruling on a motion in
       limine, and asking for reconsideration of his sentence. A hearing
       was held on November 7, 2019, following which [the trial court]
       took the motions under advisement and the parties submitted
       briefs.

Trial Court Opinion, 1/23/20, at 1.            The trial court denied post-sentence

motions on January 23, 2020. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.2

       Appellant raises the following issues on appeal:

       A. Whether the evidence was sufficient to sustain [Appellant’s]
       convictions for attempted homicide, burglary, and robbery by
       sufficient proof that [Appellant] was the perpetrator and that he
       committed the underlying theft required to prove robbery?

       B. Was the verdict against the weight of all the evidence in regards
       to the convictions for attempted homicide, burglary, and robbery?

       C. Was the trial court in error when it failed to grant [Appellant’s]
       motion for mistrial after a Commonwealth witness testified to
       evidence that contradicted the court’s ruling in a pretrial motion
       in limine banning the testimony?


____________________________________________


1 18 Pa.C.S. §§ 901 and 2501, 2702(a)(1), 3701(a)(1)(i), and 3502(a)(1)(i),
respectively.

2 The trial court filed an order on March 13, 2020, indicating that its opinion
of January 23, 2020, disposing of post-sentence motions, “satisfie[d] the
requirements of Pa.R.A.P. 1925(a).” Order, 3/13/20, at 1.

                                           -4-
J-S53005-20


      D. Did the lower court abuse[] its discretion in imposing an
      excessive and harsh sentence for the attempted homicide charge
      when the court used elements to set the maximum sentence
      based upon considerations that were already a basis for the
      sentence and therefore should not be allowed to enhance it to its
      maximum?

Appellant’s Brief at 10–11 (full capitalization omitted).

      Appellant’s first issue assails the sufficiency of the evidence supporting

his convictions. In reviewing a sufficiency challenge, “we must decide whether

the evidence admitted at trial, and all reasonable inferences drawn therefrom

in favor of the Commonwealth, as verdict winner,” are sufficient to support all

elements of the offense. Commonwealth v. Hitcho, 123 A.3d 731, 746 (Pa.

2015). The jury, as fact-finder, is free to believe some, all, or none of the

evidence.    Commonwealth v. Gomez, 224 A.3d 1095, 1099 (Pa. Super.

2019).   Moreover, the Commonwealth may sustain its burden of proof by

wholly circumstantial evidence.    Commonwealth v. Diggs, 949 A.2d 873

(Pa. 2008); Commonwealth v. Vogelsong, 90 A.3d 717, 719 (Pa. Super.

2014).   As an appellate court, we may not re-weigh the evidence and

substitute our judgment for that of the fact-finder.        Commonwealth v.

Rogal, 120 A.3d 994 (Pa. Super. 2015).

      Appellant argues that the Commonwealth failed to identify him as the

perpetrator of the crimes. Appellant’s Brief at 20. He suggests that because

there was no direct evidence identifying him as the perpetrator, the

Commonwealth did not establish the requisite intent to sustain his convictions.

Id. at 21.   As noted by the Commonwealth, Appellant’s argument focuses

                                      -5-
J-S53005-20


upon the absence of eyewitness or other direct evidence of his identity.

Commonwealth’s Brief at 10.

      It is important to reiterate that in applying the standard to determine

whether   the   evidence,   viewed    in   the   light   most    favorable   to   the

Commonwealth as the verdict winner, is sufficient to enable the jury to find

every element of the crimes beyond a reasonable doubt, the Commonwealth’s

burden may be sustained by means of wholly circumstantial evidence.

Commonwealth v. Diggs, 949 A.2d 873, 877 (Pa. 2008). “Further, we note

that the entire trial record is evaluated and all evidence received against the

defendant is considered, being cognizant that the trier of fact is free to believe

all, part, or none of the evidence.” Commonwealth v. Martin, 101 A.3d

706, 718 (Pa. 2014). It is for the finder of fact to pass upon the credibility of

the witnesses and weight of the evidence presented.             Commonwealth v.

Melvin, 103 A.3d 1, 40 (Pa. Super. 2014).

      Specifically, regarding the issue of identity, our Supreme Court has

stated:

      Proof beyond a reasonable doubt of the identity of the accused as
      the person who committed the crime is essential to a conviction.
      The evidence of identification, however, needn’t be positive and
      certain in order to convict, although any indefiniteness and
      uncertainty in the identification testimony goes to its weight.
      Direct evidence of identity is, of course, not necessary and a
      defendant may be convicted solely on circumstantial evidence.

Commonwealth v. Hickman, 309 A.2d 564, 566 (Pa. 1973) (internal

citations and quotation marks omitted).


                                      -6-
J-S53005-20


      As noted above, the factfinder was free to believe all, some, or none of

the evidence. Commonwealth v. Benito, 133 A.3d 333, 335 (Pa. Super.

2016).     We will not disturb the factfinder’s credibility findings, which are

supported by the evidence of record.

      In determining the evidence was sufficient, the trial court explained as

follows:

            The evidence presented established the victim was stabbed
      multiple times leaving blood throughout the victim’s kitchen.
      Trash and a broken coffee pot were discovered by police in the
      kitchen. Several hours after the incident, police found the victim’s
      phone inside a black trash bag in a dumpster located one half
      block from [Appellant’s] residence. Police also found inside the
      bag the victim’s cell phone, a piece of a broken coffee pot, bloody
      clothing, a bloody hand towel, and household trash. [Appellant’s]
      fingerprints were found on some of the household trash inside the
      bag, and a DNA profile obtained from a blood sample on the hand
      towel matched the DNA profile of [Appellant]. Additionally, the
      victim’s daughter-in-law established that the victim always wore
      several neck chains, one with his deceased wife’s wedding ring on,
      bracelets, and rings. While some items were recovered from the
      scene, the chain containing the ring was never found.

            From this evidence, and all reasonable inferences, the jury
      could conclude beyond a reasonable doubt that [Appellant] was
      the perpetrator of a robbery during which he stabbed the victim
      multiple times.

Trial Court Opinion, 1/23/20, at 2–3.

      As noted, police recovered a garbage bag containing the victim’s cell

phone along with glass shards from a broken coffee pot, bloody clothing, a

bloody yellow hand towel, and household garbage. N.T., 7/30/19, at 51–65;

7/31/19, at 209.      Police lifted Appellant’s fingerprints from some of the

household trash in the recovered garbage bag. N.T., 7/30/19, at 74; 7/31/19,

                                      -7-
J-S53005-20


at 174. DNA testing on the blood recovered from three items revealed the

following: Appellant’s DNA was on the yellow hand towel, a mixture of the

victim’s and Appellant’s DNA was recovered from the bloody hoodie, and the

victim’s DNA was found on the bloody sweatpants. N.T., 7/31/19, at 180–

186. When Appellant was arrested at his residence one-half block from the

dumpster, police found a clean yellow hand towel identical to the bloody yellow

hand towel recovered from the garbage bag in the dumpster. N.T., 7/31/19,

at 207, 221–223.

      Further, based on the condition of the victim’s kitchen when police

arrived at the scene, the victim’s wounds, and the missing jewelry and

cellphone, it was reasonable for the jury to determine that a burglary, robbery,

and attempted murder had been committed.         The presence of the victim’s

missing cell phone in the garbage bag that also contained household trash

with Appellant’s fingerprints, bloody clothes that contained both the victim’s

and Appellant’s DNA, and a bloody hand towel that was identical to the clean

one in Appellant’s residence, was ample circumstantial evidence for the jury

to determine that Appellant was the perpetrator of these crimes. Additionally,

the dumpster where these items were discovered was a mere one-half block

from Appellant’s residence. This issue lacks merit.

      Appellant next argues that the verdict was against the weight of the

evidence. Appellant’s Brief at 25. The sole reason relied upon by Appellant is

the fact that the victim was unable to identify Appellant as the perpetrator of


                                     -8-
J-S53005-20


the assault. Id. at 26. In his brief, Appellant references allegedly supportive

testimony at trial, but wholly fails to cite to the record.                 Id.; see

Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014) (“It is

not this Court’s responsibility to comb through the record seeking the factual

underpinnings of an appellant’s claim”); Pa.R.A.P. 2119 (c) (“If reference is

made to the . . . record, the argument must set forth, in immediate connection

therewith, or in a footnote thereto, a reference to the place in the record where

the matter referred to appears.”).3

       First, we must determine if Appellant’s challenge to the weight of the

evidence was properly preserved. A challenge to the weight of the evidence

must first be raised at the trial level “(1) orally, on the record, at any time

before sentencing; (2) by written motion at any time before sentencing; or

(3) in a post-sentence motion.” Commonwealth v. Akrie, 159 A.3d 982,

989 (Pa. Super. 2017).          Appellant properly preserved his weight-of-the-

evidence claim by raising the issue in a timely post-sentence motion on

September 26, 2019.

       A trial court’s determination that a verdict was not against the weight of

the evidence is “[o]ne of the least assailable reasons” for denying a new trial.

Commonwealth            v.   McGhee,           230   A.3d   1277,   1287,    (quoting

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)).                   A verdict is


____________________________________________


3  The Commonwealth, similarly, ignores the mandate of Rule 2119.
Commonwealth’s Brief at 14.

                                           -9-
J-S53005-20


against the weight of the evidence where “certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.

Super. 2003) (quoting Commonwealth v. Widmer, 744 A.2d 745, 751–752

(Pa. 2000)). As an appellate court, “we do not reach the underlying question

of whether the verdict was, in fact, against the weight of the evidence. . . .

Instead, this Court determines whether the trial court abused its discretion in

reaching whatever decision it made on the motion.”         Commonwealth v.

Williams, 176 A.3d 298, 312 (Pa. Super. 2017).

      The trial court held as follows:

             [Appellant] alleges the verdict was against the weight of the
      evidence due to the fact that the victim did not identify [Appellant]
      in a photo array. However, the jury was made aware of the fact
      that the victim was shown an array containing [Appellant’s]
      picture and that he was unable to identify [Appellant] as the
      perpetrator. In rendering their verdict, it was within the jury’s
      province to consider this evidence along with the forensic evidence
      linking [Appellant] to the crime, make credibility determinations,
      and resolve any inconsistencies in the manner it saw fit. See
      Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017). The
      jury evidently resolved the conflicts in the evidence in favor of the
      Commonwealth and, in doing so, rendered a verdict consistent
      with the weight of evidence.

Trial Court Opinion, 1/23/20, at 3–4.

      Our review of the record compels the conclusion that it contained

overwhelming circumstantial evidence of Appellant’s guilt. The jury was well

aware that the victim, who spoke only Spanish, was not able to identify his

assailant.    N.T., 7/31/19, at 215.          Defense counsel cross-examined


                                     - 10 -
J-S53005-20


Detective Ferraro at length about the victim’s inability to identify Appellant in

a photographic array. Id. at 233–235. As noted by the trial court, it was

within the jury’s province to consider the evidence before it and make

credibility determinations. See Commonwealth v. Hunter, 644 A.2d 763,

764 (Pa. Super. 1994) (Because the appellant took full advantage of his

opportunity to discredit a witness and present his version of the facts to the

jury, and the jury “simply chose not to believe him,” the identification was not

against the weight of the evidence.).          The trial court did not abuse its

discretion in finding that the verdict did not shock its sense of justice.

      Appellant’s third issue posits that the trial court erred in denying

Appellant’s request for a mistrial when Detective Ferraro allegedly proffered

testimony contrary to the trial court’s ruling on a pretrial motion in limine.

Appellant’s Brief at 27. The trial court explained as follows:

            A ruling on [Appellant’s] pretrial motion in limine prohibited
      any reference to [Appellant’s] prior record or previous convictions.
      [Appellant] now alleges this was violated by the following
      exchange:

            [The Commonwealth]: In December, I believe
            December 1st, 2017, did you—was [Appellant] taken
            into custody?

            DETECTIVE FERRARO: Yes, he was.

            [The Commonwealth]: Were you accompanied by a
            uniformed police officer?

            DETECTIVE FERRARO: I was. And then I’m not—our
            agency did not take him into custody. It was another
            agency for something not—


                                      - 11 -
J-S53005-20


            [The Commonwealth]: Well—

            DETECTIVE FERRARO: —related.

      Notes of Testimony (“N.T.”), Jury Trial 7/30/19 to 8/1/19, p. 215-
      216

            Following, this exchange, defense counsel made an
      objection and a sidebar discussion took place. [N.T., 7/31/19, at
      215–216]. Counsel moved for a mistrial and, following argument
      outside the presence of the jury, [the trial court] determined a
      mistrial was not warranted. After the jury was brought back into
      court, [the trial court] instructed the jury to disregard the last
      response of Detective Ferraro and ordered it stricken from the
      record. [The trial court] also gave the following cautionary
      instruction:

            Good afternoon again, ladies and gentlemen. The way
            we left it, there was an objection to the last response
            by Detective Ferraro, and I am instructing you to
            disregard that response. I’m striking it from the
            record. Do you remember the instructions I gave you
            before the case began, when I strike something from
            the record, you must totally disregard it. You cannot
            consider it in your determination. The only relevant
            consideration for you are the facts concerning this
            case, all right. So, once again, I’m striking the last
            response of Detective Ferraro and instructing you to
            disregard it when you go back to deliberate, all right.

      N.T., [7/31/19, at] 220.

Trial Court Opinion, 1/23/20, at 4–5. Thus, Appellant’s argument is not that

the motion in limine was incorrectly decided, but that a mistrial was incorrectly

denied because testimony violated the ruling relating to the motion in limine.

Appellant’s Brief at 28.

      “It is well-settled that the review of a trial court’s denial of a motion for

a mistrial is limited to determining whether the trial court abused its


                                      - 12 -
J-S53005-20


discretion.” Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011)

(citations omitted). “A trial court may grant a mistrial only where the incident

upon which the motion is based is of such a nature that its unavoidable effect

is to deprive the defendant of a fair trial by preventing the jury from weighing

and rendering a true verdict.”     Id. (internal citations and quotation marks

omitted).   A mistrial is not necessary where cautionary instructions are

adequate to overcome prejudice. Id. (internal citations and quotation marks

omitted).

      While Appellant sets forth case law in his brief explaining the standards

for granting a mistrial, he has not explained how he was prejudiced, and he

fails to support his allegation of error. Appellant’s Brief at 29.

      We conclude that the trial court did not abuse its discretion in denying

Appellant’s mistrial request. Our review of the record comports with the trial

court’s decision, and we rely on its explanation, as follows:

      “The law presumes that jurors will follow the trial court’s
      instructions.” Commonwealth v. Gillen, 798 A.2d 225, 231 (Pa.
      Super. 2002). Regarding mistrials, our courts have said:

            A mistrial is an extreme remedy... that ... must be
            granted only when an incident is of such a nature that
            its unavoidable effect is to deprive defendant of a fair
            trial. A trial court may remove taint caused by
            improper testimony through curative instructions.
            Courts must consider all surrounding circumstances
            before finding that curative instructions were
            insufficient and the extreme remedy of a mistrial is
            required. The circumstances which the court must
            consider include whether the improper remark was
            intentionally elicited by the Commonwealth, whether
            the answer was responsive to the question posed,

                                      - 13 -
J-S53005-20


            whether the Commonwealth exploited the reference,
            and whether the curative instruction was appropriate.

      Commonwealth v. Bracey, 831 A.2d 678, 682 (Pa. Super. 2003)
      (citations omitted).

              The brief mention by Detective Ferraro of “another agency”
      was not to warrant the extreme remedy of a mistrial. The jury
      was instructed to disregard Detective Ferraro’s response, and it is
      presumed the jury listened to that instruction. As such, a new
      trial is not warranted.

Trial Court Opinion, 1/23/20, at 4–5.

      Any prejudice to Appellant was de minimus, and any prejudicial effect

“was so insignificant by comparison that the error could not have contributed

to the verdict.” Commonwealth v. Shull, 148 A.3d 820, 846 (Pa. Super.

2016). Furthermore, we note that defense counsel accepted the trial court’s

decision to give the jury a cautionary instruction. N.T., 7/31/19, at 219. This

issue is meritless.

      In his final issue, Appellant contends his sentence for attempted

homicide was excessive, and the trial court “placed a strong emphasis on the

nature of the injury,” a factor “already part of the overall guideline range.”

Appellant’s Brief at 31–32.

      Appellant’s claim that the trial court considered an improper factor is a

challenge to the discretionary aspects of the sentence. Commonwealth v.

Downing, 990 A.2d 788, 792 (Pa. Super. 2010). We note that “[t]he right

to appellate review of the discretionary aspects of a sentence is not absolute.”

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). Rather,


                                     - 14 -
J-S53005-20


where an appellant challenges the discretionary aspects of a sentence, the

appeal     should   be   considered   a   petition   for   allowance   of   appeal.

Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

                   [W]e conduct a four-part analysis to determine:
             (1) whether appellant has filed a timely notice of
             appeal, see Pa.R.A.P. 902 and 903; (2) whether the
             issue was properly preserved at sentencing or in a
             motion to reconsider and modify sentence, see
             Pa.R.Crim.P. [720]; (3) whether appellant’s brief has
             a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
             there is a substantial question that the sentence
             appealed from is not appropriate under the
             Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)). The determination of whether there is a substantial question is made

on a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.    Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super.

2015).

      Herein, the first three requirements of the four-part test are met:

Appellant brought a timely appeal, he raised the challenge in a post-sentence

                                      - 15 -
J-S53005-20


motion, and he included in his appellate brief the necessary separate concise

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f). Therefore, we next determine whether Appellant raised a

substantial question requiring us to review the discretionary aspects of the

sentence imposed by the trial court.

      As noted above, Appellant avers that the trial court relied on an

improper factor, the seriousness of the crime, in fashioning his sentence

because the Sentencing Guidelines already included its consideration.

Appellant’s Brief at 13.    We conclude that Appellant’s claim presents a

substantial question permitting appellate review.    See Commonwealth v.

P.L.S., 894 A.2d 120, 127 (Pa. Super. 2006) (holding that a claim that the

sentencing court considered impermissible factors raises a substantial

question).

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Caldwell, 117 A.3d at 770 (internal quotation marks and citations omitted).

Appellate courts afford the sentencing court great deference, as it is the

sentencing court that is in the best position to view the defendant’s character,

displays of remorse, defiance, or indifference, and the overall effect and




                                     - 16 -
J-S53005-20


nature of the crime.   Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.

2007) (quotations and citations omitted).

     In rejecting this issue, the trial court stated, inter alia, as follows:

     [W]here a presentence investigation report exists, it is presumed
     that the sentencing court was aware of and considered all relevant
     information contained in the report, along with any mitigating
     factors. Commonwealth v. Ellis, 700 A.2d 948, 958 (Pa. Super.
     1997). Finally, in imposing a sentence, it is within the court’s
     discretion to determine whether to make it concurrent with or
     consecutive to other sentences. Commonwealth v. Hoag, 665
     A.2d 1212 (Pa. Super. 1995) (citing Commonwealth v. Graham,
     661 A.2d 1367 (Pa. 1995)).

            Here, [the trial court] took into account all the information
     available to [it] at the time of sentencing, including the PSI report,
     statements of the victim’s family, and the arguments of counsel.
     Contrary to [Appellant’s] assertion, it was certainly appropriate for
     me to also consider the impact of the offense on the community
     at large. 42 Pa.C.S.A. § 9721. [Appellant’s] minimum sentences
     were within the standard range, and the maximum sentences
     were within the statutory limits.

Trial Court Opinion, 1/23/20, at 5–6.

     We agree.     Here, Appellant’s prior record score was three and the

offense gravity score was fourteen. Because Appellant used a knife to slice

and stab the victim, the deadly-weapon-used enhancement applied and the

standard range of the guidelines recommended a minimum sentence of up to

two-hundred and forty months of imprisonment. 204 Pa.Code § 303.17(b)

(Deadly Weapon Enhancement/Used Matrix). This is the minimum sentence




                                     - 17 -
J-S53005-20


Appellant received.4 As the trial court acknowledged, it reviewed Appellant’s

PSI Report, including the Sentencing Guidelines and the investigator’s

recommendation.         The trial court confirmed it was aware of all of the

information contained within, including any mitigating factors.      Trial Court

Opinion, 1/23/20, at 6.        The court further asserted it also considered the

statements of the victim’s family and arguments of counsel. Id.

       As properly observed by the trial court, the injuries Appellant inflicted

on the victim were “brutal.”         Contrary to Appellant’s contention, such an

observation was reasonable under the circumstances, where Appellant

stabbed the victim in the neck and sliced open his abdomen. The wound to

the victim’s abdomen was a seven-inch laceration that resulted in the victim’s

bowels protruding from the wound and required emergency surgery and three

weeks of hospitalization.         The particular facts of the case elevated the

seriousness of this crime and were properly considered. See, e.g., 42 Pa.C.S.

§ 9721(b) (“the sentence imposed should call for total confinement that is

consistent with . . . the gravity of the offense as it relates to the impact on

the life of the victim and on the community”); Commonwealth v. Simpson,

829 A.2d 334, 339 (Pa. Super. 2003) (sentencing court permitted to consider

factors already included in the guidelines if they are used to supplement other



____________________________________________


4  The statutory maximum permissible for Appellant’s crime was forty years
of imprisonment, 18 Pa.C.S. § 1102(d), and therefore, the statutory limit on
the minimum was 240 months. 42 Pa.C.S. § 9756(b)(1).

                                          - 18 -
J-S53005-20


extraneous sentencing information). We find no abuse of discretion by the

trial court’s imposition of this sentence.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2021




                                      - 19 -